JUSTICE WEBBER, dissenting: I respectfully dissent from the finding of my learned colleagues. While I do not pretend to find the “bright line” sought in Sharpe, nor to be the “creative judge” mentioned in the same opinion, this case calls for reversal. After a confession has been obtained, it is always easier to indulge in some retroactive ratiocination by which it can be found to be valid; it is much more difficult to apply the protections of the fourth amendment to an admitted miscreant. The principal opinion ignores what I deem to be the critical issue in all of these cases: probable cause. This was the central point in Townes. The majority stated: “Accordingly, we hold that defendant’s fourth amendment rights were violated when, without probable cause, he was subjected to a lengthy interrogation at the police station.” (Emphasis added.) (People v. Townes (1982), 91 Ill. 2d 32, 39, 435 N.E.2d 103, 106.) Even the dissent in Townes bore down on the same point. “[T]he subsequent detention and interrogation cannot, in my opinion, be said to be without probable cause.” 91 Ill. 2d 32, 45, 435 N.E.2d 103, 109. In the instant case the only information possessed by the officer was a tip (anonymous, so far as the record discloses) that a car resembling that belonging to defendant had been seen in the area at about the time of the offense. Compare this with what the officers had in Townes: a vague description of the defendant as a short black man with a thin build, a moustache, an “Afro” hair style, and thick and full lips; they also knew that the victim had struck him on the head with an iron bar and had bit his finger. The defendant’s appearance matched all of these indicia, yet the supreme court held that there was not probable cause to detain. In the instant case there is no physical description of the defendant, only that a car “resembling” his was seen. More telling is the testimony of the officer that he did not believe he had probable cause to arrest the defendant until after obtaining the confession. Probable cause to arrest may require a greater quantum of evidence than probable cause to detain, but neither is present here. It seems quite apparent that the officer had arrest in mind when he asked the defendant to appear at the station house. General on-the-scene questioning of a Terry variety would have been perfectly possible in the parking lot of the grocery store. However, it would not have been possible to exhibit at that location the plastic bag containing the bogus bills and the catalogue of equipment used to lift fingerprints. If all that was wanted was some further information concerning the theft, a verbal description would have been entirely adequate without all the demonstrative evidence. Almost anyone will confess when in the presence of the Iron Maiden or the thumbscrew. The majority attempts to distinguish Townes and Dunaway on a factual basis. This is a bootless exercise. The legal principle remains: in neither Townes, Dunaway, or the instant case did probable cause exist. I would reverse the trial court and remand for trial without the tainted confession.